Case: 12-50140        Document: 00511983655             Page: 1       Date Filed: 09/12/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                                       FILED
                                                                                 September 12, 2012

                                         No. 12-50140                                Lyle W. Cayce
                                       Summary Calendar                                   Clerk



WALTER A. COPENHAVER,

                                                         Plaintiff-Appellant
v.

MICHAEL J. ASTRUE, COMMISSIONER OF SOCIAL SECURITY; ERIC K.
SHINSEKI, SECRETARY OF VETERANS AFFAIRS,

                                                         Defendants-Appellees



                      Appeal from the United States District Court
                           for the Western District of Texas
                              USDC No. EP-11-CA-189-FM


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        IT IS ORDERED that Appellant Walter Copenhaver’s Motion to
Supplement Appellant’s Brief on Appeal is GRANTED.
        IT IS FURTHER ORDERED that Appellee Michael J. Astrue’s Opposed
Motion to Affirm the District Court Dismissal for Lack of Jurisdiction is
GRANTED.




        *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
  Case: 12-50140    Document: 00511983655    Page: 2   Date Filed: 09/12/2012




                                No. 12-50140
      IT IS FURTHER ORDERED that Appellee Eric Shinseki’s Opposed
Motion to Dismiss Appeal for Lack of Jurisdiction is DENIED. However, our
review of the record confirms that the district court did not err in concluding
that it lacked subject matter jurisdiction over Appellant Walter Copenhaver’s
claims against the Department of Veterans Affairs. See 38 U.S.C. § 511;
Zuspann v. Brown, 60 F.3d 1156, 1158-60 (5th Cir. 1995). The district court did
err in one minor respect: its order states that Copenhaver’s claims against the
Department of Veterans Affairs are “DISMISSED WITH PREJUDICE.” We
modify this portion of the order to read “DISMISSED WITHOUT PREJUDICE.”
The district court’s dismissal, as so modified, is therefore AFFIRMED.